Citation Nr: 0032746	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  98-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service-connected 
headaches and organic personality disorder with episodic rage 
attacks, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied a rating in excess of 10 
percent for headaches and which continued a 10 percent rating 
for organic personality disorder.  During the course of the 
appeal the RO combined and recharacterized these disorders as 
headaches and organic personality disorder with episodic rage 
attacks, for which the RO assigned a single 30 percent rating 
effective on June 28, 1995, which led to this appeal.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected headaches and organic 
personality disorder with episodic rage attacks is manifested 
by grossly inappropriate, dangerous and destructive behavior 
which constitutes total social and industrial inadaptability 
and total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for headaches 
and organic personality disorder with episodic rage attacks 
have been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 4.132, Diagnostic 
Codes 9311, 9327 (1996 & 2000)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected headaches and organic personality disorder 
with episodic rage attacks because the disorder is more 
disabling than contemplated by the current 30 percent 
disability rating.  The Board is satisfied that the record 
includes evidence necessary for the equitable disposition of 
this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, the current level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was service connected for headaches by a July 
1992 rating decision which also assigned a noncompensable 
disability rating pursuant to DC 8100.  In April 1993 the 
rating increased to 10 percent pursuant to the same DC.  The 
veteran was service connected for an organic personality 
disorder by a June 1994 rating decision which also assigned a 
10 percent disability rating pursuant to DC 9311.  In April 
1998 the RO combined and recharacterized these disorders as 
headaches and organic personality disorder with episodic rage 
attacks, for which the RO assigned a 30 percent rating 
jointly pursuant to DCs 9327 and 8100.

Revised schedular rating criteria for psychiatric 
disabilities went into effect on November 7, 1996, during the 
pendency of this appeal.  Where a provision of law or 
regulation changes after a claim is filed or reopened, but 
before the conclusion of the administrative or judicial 
appeal process, VA must determine which provision is the one 
most favorable to the veteran and apply that provision to the 
matter on appeal.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

There is a large body of private and VA medical evidence 
documenting the severity of the veteran's service connected 
mental disorder.  Although his complaints of debilitating 
recurrent headaches are documented beginning soon after his 
separation from service, manifestations of his mental 
disorder had become substantially more disabling by the mid-
1990s.  Treatment records from February 1994 note that the 
veteran had undergone psychological treatment for headaches 
and rages.  Similar records from May and June 1996 note that 
the veteran had been hospitalized twice during the previous 
year-and-a-half for syncopal episodes during which he became 
dizzy and lost consciousness.  His headache remained after he 
regained consciousness.  In October 1996 and in May and July 
1997 the veteran reported becoming increasingly irritable at 
work and at home, during which time he "yells at nitpicky 
things" and at his wife despite his use of prescription mood 
enhancement medications.  The veteran also reported having 
lost the ability and interest to socialize with people who 
were once friends and with whom he once felt comfortable.  An 
October 1997 VA examination report notes that the veteran had 
been fired from a job he had held for more than 25 years.  
The report also notes that since sustaining a shrapnel wound 
during combat service the veteran had severe headaches 
"accompanied by rage attacks in which he actually physically 
destroys rooms of his house and screams and shouts."  The 
examiner attributed the veteran's firing to "episodic 
dyscontrol and rage attacks at work."

Under the former 38 C.F.R. § 4.132, DC 9311 (1996), a 
psychotic disorder analogous to the veteran's service-
connected organic mental disorder warrants a 100 percent 
rating when associated symptomatology is so severe as to 
produce total social and industrial inadaptability.  
Similarly, under the current 38 C.F.R. § 4.130, DC 9327 
(2000), an organic mental disorder warrants a 100 percent 
rating when associated symptomatology is so severe as to 
produce total occupational and social impairment due to 
symptoms including grossly inappropriate behavior.  Upon 
consideration of the totality of the evidence, the Board 
finds that symptomatology associated with the veteran's 
headaches and organic personality disorder with episodic rage 
attacks includes grossly inappropriate, dangerous and 
destructive behavior which culminated in the loss of his job.  
The Board further finds that this well-documented 
symptomatology clearly resulted in total occupational and 
social impairment.  Therefore, the Board is constrained to 
conclude that the veteran's headaches and organic personality 
disorder with episodic rage attacks warrants a 100 percent 
disability rating under both the former and current 
regulatory standards.


ORDER

A 100 percent rating for headaches and organic personality 
disorder with episodic rage attacks is granted.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 

